Exhibit 10.28


JOINT VENTURE AND SHAREHOLDER AGREEMENT

This Agreement is made as of this 29th day of March, 2006) by and between FACE
AND COSMETIC TRADING SERVICES PTY LIMITED(ABN 30 077 075 024), a company
organized and existing under the law of Australia and having its principal place
of business at 150 Dynon Road, West Melbourne, Victoria 3003 (hereinafter called
FACTS), and SPAR INTERNATIONAL, LTD a company organized and existing under the
laws of the Cayman Islands, with a registered office in Georgetown, Grand Cayman
and an office at 580 White Plains Road, Tarrytown, NY, USA (hereinafter called
“SPAR”),


WITNESSETH THAT:

WHEREAS, FACTS is engaged in the retail solution businesses in Australia and New
Zealand, having a wide range of clients and also having various knowledge and
human resources with respect to the retailing businesses in Australia and New
Zealand;

WHEREAS, SPAR is engaged in the retail solution businesses in the USA, having
computer software useful for agency, assistance, instruction and reporting of
storefront activities and also having operational know-how with respect to such
software; and

WHEREAS, FACTS and SPAR are desirous of organizing a corporation to jointly
conduct retail solution businesses in Australia and New Zealand (hereinafter
called “Territory”).

NOW, THEREFORE, in consideration of the mutual covenants and agreement herein
contained, the parties hereto agree as follows:


CHAPTER I: ORGANIZATION OF THE NEW COMPANY

Article 1.   Establishment


Promptly after the effective date of this Agreement, the parties hereto shall
cause a new company to be organized under the laws of Territory (hereinafter
called SPARFACTS AUSTRALIA PTY LTD [“New Company”]). Upon formation, it is
intended that New Company shall become a party to this Agreement or shall enter
into a commitment Agreement to this Agreement and the parties hereto shall
procure the New Company to do so.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

Article 2.   Business Purposes


The business purposes of the New Company shall consist of the following:

1.     Provide retail merchandising and product demonstration services

2.     Agency, assistance, instruction and report of storefront sales
activities;

3.     Implementation of market research and analysis of results thereof;

4.     Assembly of setups used for sales promotion;

5.     Consulting regarding store management;

6.     Development and sale of management system regarding retailing;

7.     Designing and sale of database; and

8.     Any and all businesses incidental or relating to any of the foregoing.

Article 3. Trade Name


The New Company shall be named in Territory as SPARFACTS AUSTRALIA PTY LTD.

Article 4.   Location


The New Company shall have its main office (NEW COMPANY ADDRESS …… ).

Article 5.   Articles of Incorporation


The Articles of Incorporation of the New Company shall be in the form attached
hereto as Exhibit A.

Article 6.   Capital


The total number of shares which New Company shall be authorized to issue shall
be one hundred thousand shares the par value of each share shall be one dollar.
At the time of establishment of New Company, shares shall be issued and fully
subscribed by the parties hereto as follow:

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

•   SPAR   51% _____.   (as to capital subscription AUD$102,000)  
•  FACTS:  49% _____.  (as to capital subscription AUD$98,000) 

The parties are globally herein referred to as “the Shareholders”. The initial
subscribing capital of New Company is AUD$200,000.

All the shares to be issued by New Company shall be nominal and ordinary shares

Article 7.   Payment


Each of the parties hereto shall pay in Australian Dollar currency and in cash
the amount equivalent to its subscribed shares at par value upon issuance of the
shares of New Company.


CHAPTER II: PREPARATION OF ESTABLISHMENT OF THE NEW COMPANY

Article 8.   Preparation of Establishment of the New Company


Each party shall take its role as described below for the preparation of the
commencement of New Company’s business. Any expenses and costs necessary for
such preparation shall be borne by each party. All expenses for setting up the
New Company will be paid by the New Company if set up. If the New Company is not
established, each party will pay its own costs.

SPAR shall enter into with New Company a license agreement in the form attached
hereto as Exhibit B (the “License Agreement”). For reference, the License
Agreement includes the obligations of SPAR to:

1.     localize and set up software provided by SPAR to work in Australia and
New Zealand;

2.     consult on the organization of merchandising services: and;

3.     train the New Company’s personnel in how to operate the merchandising
software;

4.     give advice on budgeting and development of each business plan and FACTS
shall:

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

1. arrange meetings with current and potential clients to promote New Company’s
services. To assist in this obligation, FACTS will provide a list of customers
at commencement as set out in Exhibit C.


2. contribute to the New Company all assets and liabilities of FACTS as set out
inthe FACTS Assets and Liabilities Exhibit D.



CHAPTER III: GENERAL MEETING OF SHAREHOLDERS

Article 9.   Ordinary and Extraordinary General Meeting


The Ordinary General Meeting of Shareholders shall be convened by resolution of
the Board of Directors of New Company and held in Melbourne or Sydney, Australia
or any other reasonably proximate place within 3 months from the last day of
each accounting period of New Company.

An Extraordinary General Meeting of New Company shall be convened by a
resolution of the Board of Directors whenever deemed necessary.

Article 10.   Quorum


A quorum of the General Meeting of Shareholders shall be the shareholders
present either in person or by proxy representing at least 52% of all the paid
share capital of New Company.

Article 11.   Resolution


Except as expressly otherwise provided in the Articles of Incorporation of New
Company, this Agreement and all resolutions of the General Meeting of
Shareholders shall be adopted by the affirmative vote of Shareholders holding at
least 52% of the shares present or represented at meeting for which there is
quorum.

Article 12.   Important Matters


Subject to the provisions of the Articles of Incorporation of New Company or
otherwise under the Australian Corporations Law, any resolutions on any of the
following matters

--------------------------------------------------------------------------------

4

by the General Meeting of Shareholders require the affirmative vote of at least
52% of the votes of the shareholders present in person or by proxy

1. any amendment or modification of the Articles of Incorporation;


2. increase or decrease in the authorized capital or paid-in capital;


3. issuance of new shares or any other kind of equity securities or instruments
convertible into equity securities or the decision to undertake a Public
Offering (as defined in Article 30);


4. issuance of debentures;


5. transfer of any part or whole of business;


6. any and all matters relating to dividends of New Company;


7. dissolution or amalgamation; or,


8. change in number or length of tenure of Directors;



CHAPTER IV: BOARD OF DIRECTORS AND OFFICERS

Article 13.   Appointment of Directors


1.   The Board of Directors of the New Company shall consist of four (4)
Directors; two (2) of whom shall be appointed from among those nominated by
FACTS and 2 of whom shall be appointed from those nominated by SPAR. The
Chairman of the Board of Directors shall be appointed from the Directors by the
mutual consultation of both parties. In case of any increase or decrease in the
number of Directors, there shall always be an equal representation of Directors
from each party such that Spar shall always have and be entitled to have
one-half (1/2) of the Directors on the Board and FACTS shall always have and be
entitled to have one-half of the Directors on the Board.


2.   Unless the Shareholders shall otherwise agree by Special Resolution at an
Ordinary or Extraordinary General Meeting of New Company, a position of Director
carries no remuneration.


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

Article 14.   Appointment of Officers


Executives and Officers other than Directors shall be appointed by the Board of
directors and serve at their pleasure.

Article 15.   Office of Director


The initial term of office of each Director shall be from the date of
appointment until two (2) days after first Annual General Meeting of New
Company. Directors shall be appointed at each Annual General Meeting of the New
Company and shall serve until two days after the next Annual General Meeting of
the New Company.

Article 16.   Quorum


Each Director shall have one (1) voting right on the Board of Directors. Except
as otherwise required in the Articles of Incorporation of New Company, or under
this Agreement, a majority of the Directors present or attending by electronic
or telephonic link (as described in Article 17) shall constitute a quorum at any
meeting of the Board of Directors, and all resolutions shall be adopted by the
affirmative votes of a majority of the Directors present or so attending.

Article 17.   Ordinary Meeting of the Board of Directors


The Ordinary Meeting of the Board of Directors may be held quarterly, [unless
there is a statutory requirement I do not want to require quarterly meetings]
and an Extraordinary Meeting of the board of Directors shall be held when
necessary, both of which shall be convened in accordance with the provisions of
the Articles of Incorporation. To the extent then permitted, any meeting of the
Board of Directors may be held and attended by telephone, by interactive video
conference or other similar electronic or telephonic means, and any action that
may be taken or resolved by the Board of Directors at a meeting thereof (whether
in person, by telephone or video conference) may be so taken or resolved. The
parties hereto confirm that the prevailing interpretation in Territory is that
meetings of boards of directors may be held by interactive videoconference or by
telephonic or electronic means. For any proposed meeting of the Board of
Directors for which SPAR requests, New Company and SPAR shall cooperate to
arrange for such meetings to be held by telephone or by video conference. A
written record in English of all meetings of the Board of Directors and all
decisions shall be made by one of the

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

Board selected by the Board of Directors at each meeting, kept in the records of
the Company and signed or sealed by each of the Directors.

Article 18.   Important Matters


Subject to the provisions of the Articles of Incorporation of New Company and to
the Australian Corporations Law, the following matters of the Board of Directors
meeting shall require the affirmative votes of the majority of the Directors
present or attending in accordance with Articles 16 and 17.

1.   Any proposal to the General Meeting of Shareholders or action by the Board
of Directors for the matters as provided in Article 12 hereof;


2.   any investment or commitment of New Company in amounts individually in
excess of AUD$10,000 or in the aggregate in excess of AUD$25,000;


3.   any loan or credit in excess of AUD$10,000 taken by New Company or any
guarantee entered into on its behalf.


4.   execution, amendment or termination of agreements or commitments with
FACTS, SPAR or their subsidiaries or affiliates or related corporations;


5.   adoption or amendment of the annual budgets and business plan;


6.   adoption or any material modification of major regulations or procedures,
including any employee rules or handbook;


7.   change of the auditing firm as provided in Article 21, subject always to
the absolute right and discretion of SPAR to direct the Board as to any such
appointment from time to time.


8.   initiating or settling any litigation, arbitration or other formal dispute
settlement procedures or forgiveness of any obligation owed to the New Company
in excess of AUD$25,000;


9.   approval of annual closing of the books of New Company and the New
Company’s annual financial statements, and changing of accounting policies and
practices or the New Company’s accounting periods;


10.   establishment or amendment to the condition of employment of New Company
officers


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

11.   No sale or disposition of, or granting a lien, security interest or
similar obligation over or with respect to, whether in one or a series of
related transactions, any of the assets, including but not limited to any asset
of the New Company of fair market value in excess of AUD$25,000.


12.   Formation of any subsidiary of New Company, entry into (or subsequent
termination of) any joint venture, partnership or similar agreements;


13.   entering into, amending or terminating any contract with/or commitment to
any Director or shareholder; and


14.   entering into any agreement or commitment to provide goods or services
outside the Territory.


15.   Any financing of or borrowing by New Company including as referred to in
Article 25 provided in any event that any such financing or borrowing shall be
limited to amounts not exceeding (with respect to any one single financing or
borrowing transaction) AUD$25,000.



CHAPTER V: AUDIT

Article 19.   Accounting Period


The accounting periods of New Company shall end on the 31st day of December of
each year.

Article 20.   Auditors (where required)


The parties agree that the commencing Auditor or Statutory Auditor for New
Company shall be Baker Tilley or its associated or affiliated Firm or appointee
in Australia. SPAR shall retain the absolute right and discretion always
thereafter to select and appoint and to direct the Board as to the selection and
appointment from time to time of the Auditor or Statutory Auditor for the New
Company in the Territory as to which direction or nomination for any such
appointment the Board shall endorse.

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

Article 21.   Inspection of Accounting Records and Books


The New Company shall yearly arrange audit on the accounting records and books
and shall submit a report of such audit to each of the parties hereto within
thirty (30) days from the completion of the audit.

Baker Tilley shall be the accounting firm first engaged by New Company. Such
accounting firm shall audit the accounting records and books of New Company and
any other matters relating, directly or indirectly, to the financial condition
of New Company. Any fee for the certified public accountant for inspection and
audit mentioned above shall be borne by New Company. New Company shall keep true
and correct accounting records and books with regard to all of its operations in
accordance with generally accepted accounting principles consistently applied
(“GAAP”) in Territory. All accounting records and books shall be kept ready for
inspection by the parties hereto or by their authorized representative. New
Company shall cooperate with respect to each financial period to provide such
information as required by SPAR to reconcile New Company’s financial statements
with U.S. GAAP reporting requirements of SPAR. The accounting firm performing
the audit shall be and remain registered with the United States Public Company
Accounting Oversight Board (the “PCAOB”) and must have the ability to issue an
audit opinion stating that the financial statements are in accordance with
Unites States GAAP and that the audit was performed in accordance with United
States PCAOB generally accepted auditing standards.

Article 22.   Increase of Capital


In case of capital increase of the New Company after its establishment, FACTS
and SPAR shall have the pre-emptive right to new shares to be issued for such
capital increase in proportion to their respective shareholdings in the New
Company.


CHAPTER VI: TRANSFER OF SHARES

Article 23.   Restrictions on Transfer of Shares


Except as provided in Article 24 hereof, neither party hereto shall, without the
prior written consent of the other party, assign, sell, transfer, pledge,
mortgage, or otherwise dispose of all or any part of its shares (including its
right to subscribe to new shares) of the New Company to any third parties.

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

Article 24.   Sale of Shares and Pre-emptive Right and Option


1.   Neither party shall sell its Shares (in whole or in part) to any person or
party for the first three (3) years from the effective date of this Agreement.
After three (3) years from the effective date of this Agreement, if either party
hereto (hereinafter called “Selling Party”) wishes to transfer and sell all (but
not less than all) of its shares, the Selling Party shall furnish to the other
party (hereinafter called “Other Party”) a written notice of a proposed
purchaser, the offered purchase price and other major terms and conditions of
such proposed sale (“Selling Party’s Notice”).


  The Other Party shall have a first right to purchase such shares by giving
Selling Party a written notice of its intention to purchase the same within
ninety (90) days from the receipt of Selling Party’s Notice, upon the same terms
and conditions as described in the Selling Party’s Notice. The Selling Party may
sell such shares upon the terms and conditions as described in its notice after
ninety (90) days from the date of Other Party’s receipt of such notice unless
Other Party has given the requisite notice for its purchase of the shares to
Selling Party. Unless otherwise agreed by the Other Party in writing, any
transferee party shall be subject to this Agreement and shall immediately
execute a confirmatory Agreement as the new party in substitution for the
Selling Party (and this shall be a material term of any sale of shares as
aforesaid).


2.   After three (3) years from the effective date of this Agreement, either
party may at any time make a written offer to buy all of the other party’s
shares in the New Company. The other party shall then, either accept the offer
and sell all of its shares under the terms and conditions offered, or purchase
the offering party’s shares at the same terms and conditions. If the party
receiving the initial offer does not respond to the initial offer within one
hundred and twenty (120) days, the party receiving the offer shall be deemed to
have accepted the offer to sell its shares. The parties shall cooperate to
effect the closing of such purchase and sale of all of the shares of the New
Company held by the selling party within 120 days of the decision or deemed
decision of the second party. At such closing, the purchasing party shall pay to
the selling party the purchase price in cash, and the selling party shall
deliver to the purchasing party share certificates representing all of the
selling party’s shares held in the New Company, free and clear of any liens.


--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

Article 25.   Cooperation in Financing


1.   The New Company may borrow up to (AUD$amount) as its operating funds, which
shall be guaranteed by FACTS if necessary. FACTS shall make its reasonable
efforts to enable such borrowing and to effect any such guarantee. The terms of
the borrowing and any agreement between New Company and FACTS with respect to
any such guarantee by FACTS shall be matters subject to Article 18 hereof.


2.   The New Company may borrow an additional (AUD$amount) when it needs
additional funds, if such borrowing is approved in advance by the Board of
Directors as an important matter under Article 18 herein.


3.   If FACTS pays any creditors of the New Company due to a guarantee made by
FACTS to such creditors in favour of the New Company, SPAR shall reimburse FACTS
for half of the amount paid by FACTS on behalf of New Company, but only if the
New Company’s borrowing of such funds and the FACTS guarantee of the New
Company’s obligations have been fully disclosed to and expressly agreed to in
advance by SPAR in writing or in a Board resolution, for which both
SPAR-nominated directors have voted affirmatively.



CHAPTER VII: ROLE OF CONTRACTING PARTIES

Article 26.   Business Support and Allocated Expenses


1.   Over the first three (3) years from the effective date of this Agreement
SPAR will provide up to three thousand (3,000) hours of business support to New
Company. This support may be in the form of general business consultation or
programming support to modify or enhance the merchandising software. SPAR will
maintain ownership of all software. If support provided by SPAR exceeds three
thousand (3,000) hours the additional hours will billed by SPAR to New Company
at fifty five dollars (US$55.00) per hour. However, a lower price will be
charged for programming costs if a less expensive way to hire IT staff is found.
New Company will be able to hire its own IT staff as appropriate.The
“merchandising software” as here referred to is that which is set out in the
Selected Definitions Exhibit “A” to the Licence Agreement.


--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

2.   FACTS agrees that its operating expenses shall not be allocated to New
Company.


Article 27.   Personnel


Consulting Agreement

It is a condition precedent to this Agreement that the parties shall procure the
New Company and FACTS to concurrently enter into a Consulting Agreement setting
out in principle the arrangements between them with respect to any Incentive
Consulting Fee payable by the New Company and related matters.

Article 28.   Training


Each party hereto shall provide the appropriate training to the employees for
New Company’s operation at its own site. The said training shall be made upon
New Company’s request and any necessary expenses for the training shall be borne
by New Company, except as otherwise provided in License Agreement.Any travel
expenses of either party prior to formation of New Company are at the expense of
each such party.

Article 29.   Non-Competition


While this Agreement is in effect and for five (5) years from the Termination
Date of this Agreement, neither SPAR nor FACTS shall without the prior written
consent of the other, engage in, whether directly or indirectly, Merchandising
Services (as defined in the License Agreement) in Territory or any other
business then competitive with New Company in Territory. However, in the event
that SPAR (or any of its affiliated, associated or related corporations) enters
into a contract with a customer that covers more than one country anywhere and
the scope of such agreement includes services in Territory, neither SPAR nor any
of its associated, affiliated or related corporations (the Spar Group) shall be
prohibited from entering into or performing such agreement, provided that SPAR
shall make commercially reasonable efforts to enable New Company to participate
in and be fairly compensated for providing services to any such customer.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------


CHAPTER VIII: AMENDMENT FOR PUBLIC OFFERING

Article 30.   Public Offering


Both parties acknowledge that the New Company may attempt to become a listed
company on the Territory Stock Exchange or any other stock exchange or public
market in Territory (Public Offering). Both parties acknowledge that the number
of issued shares, the number of shareholders, and the paid-up capital of New
Company may be reviewed and instructed for amendment by the relevant
governmental or regulatory authorities in accordance with those bodies’ rules or
guidelines for Public Offering. If both parties agree to undertake a Public
Offering pursuant to Article 12 above, both parties shall discuss and reasonably
cooperate with each other to amend the Articles of Incorporation and/or the
License Agreement and/or any other agreement in effect between them in order to
complete the Public Offering of New Company. Any changes to the License
Agreement or any other agreement will be effective upon consummation of the
Public Offering (but not before), and subject to the approval of the Boards of
Directors of the New Company, FACTS and SPAR.


CHAPTER IX: CONFIDENTIALITY

Article 31.   Confidential Information


FACTS and SPAR shall keep secret and retain in strict confidence any and all
confidential information and use it only for the purpose of this Agreement and
shall not disclose it to a third party without the prior written consent of the
other party unless the disclosing party can demonstrate that such information:
(i) has become public other than as a result of disclosure by the disclosing
party, (ii) was available to the receiving party prior to and otherwise than
from the disclosure by the disclosing party or (iii) has been independently
acquired or developed by the receiving party.

“Confidential Information” shall mean and include but not be limited to all
items, materials, processes, information, property and all other things and
matters referred to in and within the following Selected Definitions in Exhibit
“A” to the Licence Agreement, namely:

  (a)     Approved System


--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

  (b)     SPAR Developments


  (c)     Licensed Technology


  (d)     Proprietary Information


  (e)     SPAR Adapted Software


  (f)     Company Developments


  (g)     Licensed Marks


  (h)     Merchandising Services


  (i)     Merchandising software


  (j)     SPAR Original Software


  (k)     SPAR or New Company processes



CHAPTER X: GENERAL PROVISIONS

Article 32.   Effective Date


This Agreement shall become effective as and from April 24, 2006.

Article 33.   Termination


Upon Share Sale

1.   If either party transfers its shares in the New Company to the Other Party
hereto in accordance with Article 24 hereof, this Agreement shall terminate. If
either party transfers its shares in the New Company to another party, unless
expressly agreed by the non-transferring party (other party) in writing, this
Agreement shall be assigned to and binding upon such third party, provided that
the assigning party shall remain liable for all legal acts with respect to this
Agreement or the New Company occurring before the Effective Date of such
assignment.


For default

2.    This Agreement shall be terminable immediately upon written notice given
by the non-defaulting party, if the non-defaulting party has given the other
party written


--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

notice of material breach or default by such party (such notice to explain the
alleged breach in reasonable detail) and the other party fails to cure such
breach within sixty (60) days of receipt of such notice;

By notice

3.   Either party may terminate this Agreement by the giving of written notice
in the event of one or more of the following:


  (a) Appointment of a trustee or receiver for all or any part of the assets of
the other party;


  (b)   Insolvency or bankruptcy of the other party;


  (c)   Assignment of the other party for the benefit of creditor;


  (d)   Attachment of the assets of the other party;


  (e)   Expropriation of the business or assets of the other party; and


  (f)   Dissolution or liquidation of the other party.


If either party is involved in any of the events enumerated in (a) through (f)
above, it shall immediately notify the other party in writing of the occurrence
of such event.

4.   In case of the termination of this Agreement pursuant to Article 33.2 or
Article 33.3, the party terminating in accordance with this Agreement shall have
an option to purchase the shares of the other party at the book value to be
decided by an internationally recognized accounting firm that is not the
principal accounting firm of either party, if either party so requests, at the
cost of the New Company (and which decision as to value is final and binding on
the parties and so accepted by them) or to have the New Company dissolved.


5.   Upon termination of this Agreement for any reason or SPAR’s ceasing to hold
at least 51% of the shares in New Company, the License Agreement shall terminate
immediately if still in effect, unless otherwise agreed in writing by the
parties.


--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

Article 34.   Force Majeure


Neither party shall be liable to the other party for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by riots, civil commotions, wars,
hostilities between nations, governmental laws, orders or regulations,
embargoes, actions by the government or any agency thereof, acts of God, storms,
fires, accidents, strikes, sabotages, explosions, or other similar contingencies
beyond the reasonable control of the respective parties.

Article 35.   Notices


All notices, reports and other communications given or made in accordance with
or in connection with this Agreement shall be made in writing and may be given
either by (i) personal delivery, (ii) overnight delivery or (iii) registered air
mail, if properly posted, with postage fully prepaid, in an envelope properly
addressed to the respective parties at the address set forth below or to such
changed address as may be given by either party to the other by such written
notice PROVIDED HOWEVER that in all cases of delivery of notices hereunder
delivery and service must be acknowledged by recipient, receipt verification
(for or on behalf of the recipient) or by delivery or service verification or by
written confirmation by a service agent or by proper postal authority receipt
verification procedures).

To:   FACTS   150 Dynon Road, West Melbourne, Victoria, 3003,
Australia;  
     SPAR  SPAR International Ltd, ATT Robert G. Brown, Chairman
580 White Plains Road, Tarrytown, NY, USA 

Article 36.    Assignment


This Agreement and the rights and (other than as may elsewhere herein be
provided) obligations hereunder are personal to the parties hereto, and shall
not be assigned or assignable by either of the parties to any third party.

Article 37.   Dispute Resolution


1.   If any dispute arises out of this Agreement (the Dispute) a party must not
commence any Court or Arbitration proceedings unless the parties to the Dispute
have complied


--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------

with the following paragraphs of this Article except where a party seeks urgent
interlocutory relief.

2. A party claiming that a Dispute has arisen out of or in relation to this
Agreement must give written notice (the Notice) to the other party specifying
the nature of the Dispute.


3. If the parties fail to resolve any Dispute hereunder amicably and provided
that the parties have already entered upon consultations in good faith to
attempt to resolve it for a period of not less than twenty-one (21) days after
Notice of the Dispute has been given, then the parties agree to the following as
to Dispute Resolution:


(a) The party claiming that a dispute has arisen shall give written notice of
mediation to the other for the Dispute;


(b) The parties will mutually agree upon the appointment of a Mediator and a
venue for Mediation of the dispute by the intervention of that appointed
Mediator;


(c) If the parties are unable to mutually agree upon the appointed Mediator and
venue referred to in (b) above within fourteen (14) days of written notice of
Mediation having been given under (a) above, then the party giving notice of
Mediation shall refer the matter to the President of the Law Society of New
South Wales for his appointment of a nominated Mediator which the parties will
accept and the President in that nomination is not constrained or limited to the
Mediator or venue for the Mediation being within New South Wales or elsewhere
nor to the Rules or terms for the Mediation being conducted under the Mediation
Rules and Policy of the Law Society of New South Wales or by reference to the
Mediation procedures, policy or Rules of any other appropriate Dispute
Resolution or Mediation organisation in any other jurisdiction. The President
will be requested to make that appointment as speedily as is reasonably
practicable in all of the circumstances and to notify the parties of the full
details thereof expeditiously.


--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------

(d) The parties will expeditiously enter into and engage in good faith in all of
the Mediation processes under the Mediation appointment referred to and shall
cooperate fully and in good faith and attend upon all of the requirements as may
be designated by the appointed Mediator and attend cooperatively and
constructively at the Mediation as set or scheduled by the Mediator.


(e) The parties agree that the Mediation shall be conducted and fully concluded
by them within sixty (60) days of the date of Mediation notice having been given
under (a) above.


(f) The parties shall each meet their own costs with respect to the Mediation
but shall contribute equally to the costs of the Mediator.


(g) If the Mediation fails to resolve the dispute or any part of it, the dispute
or that part of it remaining unsettled shall be referred by the parties (or by
either party) to a single Arbitrator in accordance with the following agreed
procedures:


(i) If Notice of the Dispute under 37.2 hereof was first given by SPAR the
Dispute (or that part of it remaining unsettled) shall be determined by an
Arbitrator appointed by the President of the Law Society of New South Wales for
hearing and determination in Australia by the appointed Arbitrator under and in
accordance with the Commercial Arbitration Act NSW;


(ii) If the Notice of Dispute is first given by FACTS the Dispute (or that part
of it remaining unsettled) shall be determined by an Arbitrator appointed by the
American Arbitration Association for hearing and determination in New York City
in accordance with the appropriate Arbitral rules of that Association;


    (iii)   Notwithstanding any Order or determination otherwise by any
appointed Arbitrator, the parties agree that each shall meet its own costs
attendant upon their (or any of their witnesses) travel to and attendance at the
venue for any such Arbitration;


--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------

(iv) The parties will enter upon and cooperate fully with all of the Arbitral
processes required or directed by any of the Arbitral appointing bodies referred
to or as required by the Arbitrator with the view to the speediest and most
economic determination of the Dispute;


(v) The parties agree that the determination at Arbitration of the Dispute shall
be final and legally binding upon them.


Article 38.   Implementation


The Shareholders hereby agree, for themselves, their successors, heirs and legal
representatives, to vote at Shareholders’ meetings, and to cause the Directors
they nominate to vote at Board meetings and to carry out their duties, to
prepare, execute and deliver or cause to be prepared, executed and delivered
such further instruments and documents, to take such other actions and to cause
the Articles of Incorporation of New Company, New Company work rules and other
rules and to attend to any Commercial registry requirements and any other
document to be amended or adopted as may be reasonably required to effect the
provisions and intent of this Agreement and the transactions contemplated
hereby.

Article 39.   Governing Law


This Agreement and all questions arising out of or under this Agreement shall be
governed by and interpreted in accordance with the laws of Australia.

Article 40.   Waiver


Any failure of either party to enforce, at any time or for any period of time,
any of the provisions of this Agreement shall not be construed as a waiver of
such provisions or of the right of such party thereafter to enforce each and
every such provision.

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------

Article 41.   Entire Agreement


This Agreement constitutes the entire and only agreement between the parties
hereto with respect to the subject matter of this Agreement and supersedes any
other commitments, agreements, or understandings, written or verbal, that the
parties hereto may have had. No modification, change, and amendment of this
Agreement shall be binding upon the parties hereto except by mutual express
consent in writing of subsequent date signed by authorized officer or
representative of each of the parties hereto.

Article 42.   Headings


The headings of articles and paragraphs used in this Agreement are inserted for
convenience of reference only and shall not affect the interpretation of the
respective articles and paragraphs of this Agreement.

Article 43.   Language


This Agreement has been executed in the English language.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in two (2) copies by their respective duly authorized officer or representative
as of the day first above written.


FACE AND COSMETIC TRADING SERVICES PTY LIMITED


(ABN 30 077 075 024)

Signature:   /s/ Gavin Brown   Name:  Gavin Brown  Title:  Managing Director 



SPAR INTERNATIONAL, LTD

Signature:   Robert G. Brown   Name:  Robert G Brown  Title:  Chairman and CEO 


--------------------------------------------------------------------------------

20